DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Below is the Final Action on the Merits for claims 1 – 38. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 38 are rejected under 335 U.S.C. 103 as being unpatentable over Smith (U. S. Patent Publication No. 2015/0166060 A1) in view of Wolfe (U. S. Patent Publication No. 2016/0296092 A1).
Regarding independent claim 1, Smith teaches an autonomous cleaning robot (robot, 100) comprising: a forward portion (forward portion, 112) having a forward surface (forward surface, 113) extending along a forward plane (Fig. 1), a first side 5surface (R; Fig. 1) extending along a first side plane (Fig. 1), and a second side surface (L; Fig. 1) extending along a second side plane (Fig. 1), the forward plane being perpendicular to the first side plane and the second side plane (Fig. 1); a drive system (drive system, 120) configured to support the cleaning robot on a floor surface (Abstract; Paragraph [0047]); a cleaning inlet (cleaning system, 160) positioned forward of a center of the cleaning robot (100) and along the 1 forward portion of the cleaning robot (100) between the first side surface (R) and the second side surface (L; Fig. 2), the cleaning inlet (160) configured to collect debris from the floor surface into the cleaning robot (100; Paragraph [0054]; and a controller (robot controller, 150; Paragraph [0052]) 

    PNG
    media_image1.png
    534
    494
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    369
    386
    media_image2.png
    Greyscale

In regards to the functional/ intended use language of being “configured to” it has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations and further Smith is configured to – or capable of moving in a forward direction with a first obstacle surface being adjacent to the cleaning robot as shown in Annotated Fig. 10A.
Although Smith teaches operating the drive system to move the cleaning robot in a rearward drive direction, it does not explicitly teach with the first side surface of the cleaning robot facing and being adjacent to the second obstacle surface, then moving forward.


    PNG
    media_image3.png
    496
    572
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    557
    485
    media_image4.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the suction tube of Smith to explicitly operating the drive system to move the cleaning robot in a rearward drive direction, it does not explicitly teach with the first side surface of the cleaning robot facing and being adjacent to the second obstacle surface, then moving forward, as taught by Wolfe, to provide a robot with the capability to reverse and clean areas that might have been missed during a specific cleaning technique.
Regarding claim 2, Smith, as modified, teaches the cleaning robot (100) wherein operating the drive system (120) to turn the cleaning robot (100) such that the first side surface (R) of the cleaning robot 
Regarding claim 3, Smith, as modified, teaches the cleaning robot (100) wherein:-44- Attorney Docket No.: 09945-0382001; DP189US01 the cleaning robot (100) further comprises an obstacle following sensor (sensor, 535) positioned at a location along the first side surface of the cleaning robot (Fig. 1), the one or more operations further comprises: detecting, using the obstacle following sensor (535), that the location of the obstacle 5 following sensor (535) is forward of the first obstacle surface (Annotated Fig. 10a), and operating the drive system (120) to turn the cleaning robot such that the first side surface (R) of the cleaning robot (100) faces the second obstacle surface (24; Paragraph [0078]) comprises: operating the drive system (120) to turn the cleaning robot in response to detecting that the location of the obstacle following sensor is forward of the first obstacle surface (Paragraph [0073]).10  
Regarding claim 4, Smith, as modified, teaches the cleaning robot (100) wherein the obstacle following sensor (535) is positioned to emit a signal in a horizontal direction perpendicular to the first side surface of the cleaning robot (100; Paragraph [0078]). 15 
Regarding claim 5, Smith, as modified, teaches the cleaning robot (100) wherein detecting that the location of the obstacle following sensor is forward of the first obstacle surface comprises: detecting that the location of the obstacle following sensor (530; 535) is forward of the first obstacle surface by a distance (Paragraph 0073 – sensor 530 registers the shortest distance).
Smith does not explicitly teach a distance of at least 1 centimeters to 15 centimeters, however 20  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cleaning robot of Smith to explicitly teach a distance of at least 1 centimeters to 15 centimeters since one skilled in the art would by routine experimentation find the optimum distance. 
Regarding claim 6, Smith, as modified, teaches the cleaning robot (100) wherein operating the drive system (120) to turn the cleaning robot (100) such that the first side surface (R) of the cleaning robot (100) faces the second obstacle surface (24) comprises: operating the drive system (120) to turn the cleaning robot (100) until the cleaning robot detects the second obstacle surface (124; Paragraph [0073]).25  
Regarding claim 7, Smith, as modified, teaches the cleaning robot (100) wherein operating the drive system (120) to turn the cleaning robot until the cleaning robot detects the second obstacle surface (24) comprises: detecting, using a bump sensor (bumper, 130; Paragraph [0050]) of the cleaning robot (100), the second obstacle surface (24) in response to contact between the cleaning robot and the second obstacle surface (24; Paragraph [0050]).30-45- Attorney Docket No.: 09945-0382001; DP189US01  
Regarding claim 8, Smith, as modified, teaches the cleaning robot (100) wherein operating the drive system (120) to turn the cleaning robot until the cleaning robot (100) detects the second obstacle surface (24) comprises: detecting, using an obstacle following sensor (535) of the cleaning robot, the second obstacle surface (24) in response to the first side surface (R) of the cleaning robot being adjacent 5 to the second obstacle surface (Annotated Fig. 10A).  
Regarding claim 9, Smith, as modified, teaches the cleaning robot (100) wherein operating the drive system (120) to turn the cleaning robot (100) such that the first side surface (R) of the cleaning robot faces the second obstacle surface (24) comprises: 10operating the drive system (120) to move the cleaning robot (100) along a cleaning path that does not pass through a portion of the floor surface extending from proximate an interface between the first obstacle surface and the second obstacle surface and along the second obstacle surface (Paragraph [0058]). 15  
Regarding claim 10, Smith, as modified, teaches the cleaning robot (100) wherein a length of the portion of the floor surface is at least 1 centimeter (Smith teaches that the cleaning robot transverses a portion of the floor surface and further that the cleaning robot is longer than 1 centimeter (Fig. 1); therefore, Smith inherently teaches a length of the floor surface is at least 1 centimeter).  
Regarding claim 11, Smith, as modified, teaches the cleaning robot (100) wherein operating the drive system (120) to move the cleaning robot (100) in the rearward drive direction along the second obstacle surface (24) comprises: 20operating the drive system (120) to move the cleaning robot (100) in the rearward direction through the portion of the floor surface (Paragraph [0052]).  
Regarding claim 12, Smith, as modified, teaches the cleaning robot (100) wherein operating the drive system (120) to move the cleaning robot (100) in the rearward drive direction along the second obstacle surface (24) comprises: 25operating the drive system (120) to move the cleaning robot (100) a distance in the rearward drive direction (Paragraph [0073]).  
Regarding claim 13, Smith, as modified, teaches the cleaning robot (100) wherein the distance is between 1 centimeter and 60 centimeters (Smith teaches that the cleaning robot transverses a portion of the floor surface in a rearward direction and further that the cleaning robot is longer than 1 centimeter (Fig. 1); therefore, Smith inherently teaches the distance is between 1 centimeter and 60 centimeters). 
Regarding claim 14, Smith, as modified, teaches the cleaning robot (100) wherein:-46- Attorney Docket No.: 09945-0382001; DP189US01 the cleaning robot (100) further comprises an obstacle following sensor (535) positioned at a location along the first side surface (R) of the cleaning robot (100), the one or more operations further comprises: detecting, using the obstacle following sensor (535), that the location of the obstacle 5 following sensor (535) is rearward of the second obstacle surface (24), and operating the drive system (120) to move the cleaning robot in the forward drive direction along the second obstacle surface (24) comprises: operating the drive system (120) to move the cleaning robot (100) in the forward drive direction along the second obstacle surface (24) in response to detecting that the location of 1 the obstacle following sensor (535) is rearward of the second obstacle surface (24; Paragraphs [0072] and [0074]).  
Regarding claim 15, Smith, as modified, teaches the cleaning robot (100)  wherein operating the drive system (120) to move the cleaning robot (100) in the forward drive direction along the second obstacle surface (24) comprises: operating the drive system (120) to turn the cleaning robot away from the second 15 obstacle surface (24) and move the cleaning robot in the forward drive direction such that the forward drive direction of the cleaning robot is angled relative to the second obstacle surface (24; Fig. 10c) and such that the first side surface (R) of the cleaning robot (100) moves away from the second obstacle surface (24) as the cleaning robot moves in the forward drive direction (Fig. 10d).2  
Regarding claim 16, Smith, as modified, teaches the cleaning robot (100) wherein: the cleaning robot (100) further comprises an obstacle following sensor (535) positioned along the first side surface (R) of the cleaning robot (100), the one or more operations further comprises detecting, using the obstacle following sensor (535), the second obstacle surface (24), and25 operating the drive system (120) to turn the cleaning robot (100) away from the second obstacle surface (24) and move the cleaning robot (100) in the forward drive direction such that the forward drive direction of the cleaning robot is angled relative to the second obstacle surface (24; Fig. 10c) and such that the first side surface (R) of the cleaning robot moves away from the second obstacle surface (24) as the cleaning robot moves in the 
Regarding claim 17, Smith, as modified, teaches the cleaning robot (100) wherein operating the drive system (120) to turn the cleaning robot (100) away from the second obstacle surface (24) and move the cleaning robot (100) in the forward drive direction such that the forward drive direction of the cleaning robot is angled 5 relative to the second obstacle surface (24) and such that the first side surface (R) of the cleaning robot moves away from the second obstacle surface (24) as the cleaning robot moves in the forward drive direction comprises: operating the drive system (120) to move the cleaning robot in the forward drive direction for a distance (Paragraph [0052]).  
Regarding claim 18, Smith, as modified, teaches the cleaning robot (100) wherein the distance is between 50% and 150% of a length of the cleaning robot (100; Smith teaches that the cleaning robot transverses a distance as shown in in Figs. 12a-12d; therefore, Smith teaches the distance is between 50% and 150% of a length of the cleaning robot).  
Regarding claim 19, Smith, as modified, teaches the cleaning robot (100), wherein the one or more operations further 15 comprises: operating the drive system (120) to turn the cleaning robot (100) toward the second obstacle surface (24) in response to detecting the second obstacle surface (24), and then operating the drive system (120) to move the cleaning robot along the second obstacle surface (Paragraphs [0075] and [0078]).2  
Regarding claim 20, Smith, as modified, teaches the cleaning robot (100) further comprising a rotatable cleaning member (driver roller brush, 162) positioned adjacent to the cleaning inlet (Fig. 2), the rotatable cleaning member extending horizontally across the forward portion of the cleaning robot (Fig. 2) and rotatable about a horizontal axis to move debris toward the cleaning inlet (Paragraph [0054]).25  
Regarding claim 21, Smith, as modified, teaches the cleaning robot (100) wherein the rotatable cleaning member (162) extends across 75% to 95% of a total width of the cleaning robot (100; Fig. 2).  
Regarding independent claim 22, Smith teaches an autonomous cleaning robot (100) comprising:30 a forward portion (112) having a forward surface (113) extending along a forward plane (Fig. 1), a first side surface (R) extending along a first side plane (Fig. 1), and a second side surface (L) extending along a second-48- Attorney Docket No.: 09945-0382001; DP189US01 side plane (Fig. 1), the forward plane being perpendicular to the first side 
Although Smith teaches operating the drive system to move the cleaning robot in a rearward drive direction, it does not explicitly teach with the first side surface of the cleaning robot facing and being adjacent to the second obstacle surface, then moving forward, further, Smith does not explicitly teach the drive system to repeatedly cause the cleaning robot to perform a series of movements.
Wolfe, however, teaches operating the drive system (410) to move the cleaning robot (100) in a rearward drive direction along the second obstacle surface with the first side surface of the cleaning robot facing and being adjacent to the second obstacle surface, and then operating the drive system (410)  to move the cleaning robot (100) in the forward drive direction along the second obstacle surface with the first side surface of the cleaning robot (100) facing and being adjacent to the second obstacle surface (Annotated Fig. 1A and Fig. 3B; Paragraph [0071]), wherein the drive system (405) to repeatedly cause the cleaning robot (100) to perform a series of movements (Fig. 3A).


    PNG
    media_image5.png
    569
    468
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    361
    489
    media_image6.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the suction tube of Smith to explicitly include the drive system to repeatedly cause the cleaning robot to perform a series of movements, as taught by Wolfe, to provide a robot with the capability to clean areas that might have been missed during a different cleaning technique.
Regarding claim 23, Smith, as modified, teaches the cleaning robot wherein operating the drive system (120) to move the cleaning robot (100) in the forward drive direction along the first obstacle surface (Annotated Fig. 10a) with the first side surface (R) of the cleaning robot (100) facing the first obstacle surface (Annotated Fig. 10a) comprises: operating the drive system (120) to move the cleaning robot (100) in the forward drive direction until the cleaning robot detects the second obstacle surface (24; Fig. 10a).30-49- Attorney Docket No.: 09945-0382001; DP189US01  
Regarding claim 24, Smith, as modified, teaches the cleaning robot wherein operating the drive system (120) to move the cleaning robot in the forward drive direction until the cleaning robot detects the second obstacle surface comprises: detecting, using a bump sensor (bumper, 130; Paragraph [0050]) of the cleaning robot (100), the second obstacle surface (24)5 in response to contact between the second obstacle surface (24) and the cleaning robot (100; Paragraph [0050]).  
Regarding claim 25, Smith teaches the cleaning robot wherein the one or more operations further comprises: operating the drive system (120) to maintain a position of the cleaning robot.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cleaning robot of Smith to explicitly teach to maintain a position of the cleaning robot for at least 10 one to five seconds in response to detecting the second obstacle surface since one skilled in the art would by routine experimentation find the optimal detection time.
Regarding claim 26, Smith teaches the cleaning robot further comprising a side brush positioned proximate the forward surface of the cleaning robot (Paragraph [0009]) and proximate the first side surface (R) of the cleaning robot (100),15 wherein operating the drive system (120) to maintain a position of the cleaning robot. 
Smith does not explicitly teach for at least one to five seconds in response to detecting the second obstacle surface comprises: operating the drive system to maintain a portion of the floor surface adjacent to an interface between the first obstacle surface and the second obstacle surface within a cleaning region of the side brush.20  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cleaning robot of Smith to explicitly teach to maintain a position of the cleaning robot for at least 10 one to five seconds in response to detecting the second obstacle surface since one skilled in the art would by routine experimentation find the optimal detection time.
Regarding claim 27, Smith, as modified, teaches the cleaning robot wherein operating the drive system (120) to move the cleaning robot (100) in the forward drive direction until the cleaning robot detects the second obstacle surface (24) comprises: emitting a signal toward the second obstacle surface (24), and25 detecting the second obstacle surface (24) by detecting, using a camera, a reflection of the signal (Fig. 9b; Paragraph [0053]).  
Regarding claim 28, Smith, as modified, teaches the cleaning robot wherein the distance is between 2 and 15 centimeters (Smith teaches that the cleaning robot transverses a portion of the floor surface in a rearward direction and further that the cleaning robot is longer than 2 centimeter (Fig. 1); therefore, Smith inherently teaches the distance is between 2 centimeter and 15 centimeters). 
Regarding claim 29, Smith, as modified, teaches all of the elements of claim 22 as discussed above.
Smith does not explicitly teach the cleaning robot wherein operating the drive system to repeatedly cause the cleaning robot to perform the series of movements comprises: operating the drive system to cause the cleaning robot to perform the series of movements at least two to five times.5 
Wolfe, however, teaches the cleaning robot wherein operating the drive system (405) to repeatedly cause the cleaning robot (100) to perform the series of movements comprises: operating the drive system (405) to cause the cleaning robot (100) to perform the series of movements at least two to five times (bird foot pattern, Fig. 3a).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the suction tube of Smith to explicitly include the drive system to repeatedly cause the cleaning robot to perform a series of movements at least two to five times, as taught by Wolfe, to provide a robot with the capability to clean areas that might have been missed during a different cleaning technique.
Regarding claim 30, Smith, as modified, teaches all of the elements of claim 22 as discussed above.
Smith does not explicitly teach the cleaning robot wherein operating the drive system  to repeatedly cause the cleaning robot to perform the series of movements comprises: operating the drive system  to cause the cleaning robot to perform the series of movements until the forward drive direction of the cleaning robot and the first obstacle 10 surface form an angle.  
Wolfe, however, teaches the cleaning robot (100) wherein operating the drive system (450) to repeatedly cause the cleaning robot to perform the series of movements comprises: operating the drive system (450) to cause the cleaning robot (100) to perform the series of movements (Fig. 3a) until the forward drive direction of the cleaning robot (100) and the first obstacle 10 surface form an angle (Fig. 3a).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the suction tube of Smith to explicitly include  operating the drive system  to cause the cleaning robot to perform the series of movements until the forward drive direction of the 
Regarding claim 31, Smith, as modified, teaches all of the elements of claim 30 as discussed above.
Smith does not explicitly teach the cleaning robot wherein the angle is at least 30 to 60 degrees.  
Wolfe, however, teaches the cleaning robot (100) wherein the angle is at least 30 to 60 degrees (Fig. 3a; angle formed between trajectory, 300 and 310 is at least 30 degree to 60 degrees).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the suction tube of Smith to explicitly include the cleaning robot wherein the angle is at least 30 to 60 degrees, as taught by Wolfe, to provide a robot with the capability to clean areas that might have been missed during a different cleaning technique.
Regarding claim 32, Smith, as modified, teaches the cleaning robot further comprising a side brush positioned 15 proximate the forward surface of the cleaning robot (100; Paragraph [0009]) and proximate the first side surface (113) of the cleaning robot (100), wherein operating the drive system (120) to cause the cleaning robot (100) to perform the series of movements comprises: causing the side brush to traverse a region of the floor surface extending along the 20 second obstacle surface from proximate an interface between the first obstacle surface and the second obstacle surface (Paragraphs [0009] and [0085]).  
Regarding claim 33, Smith, as modified, teaches the cleaning robot wherein causing the side brush to traverse the region of the floor surface comprises: 25causing a cleaning region of the side brush to traverse a different portion of the region of the floor surface each time the cleaning robot turns away from the first obstacle surface (Annotated Fig. 10a) until the cleaning robot detects contact between the second obstacle surface (24) and the cleaning robot (Paragraphs [0009] and [0085]).  
Attorney Docket No.: 09945-0382001; DP189US01Regarding claim 34, Smith, as modified, teaches the cleaning robot wherein the series of movements of the cleaning robot further comprises, after turning back toward the first obstacle surface (Annotated Fig. 10a), turning the cleaning robot (100) away from the first obstacle surface (Annotated Fig. 10a; Paragraph [0085]). 5 
Regarding independent claim 35, Smith teaches an autonomous cleaning robot (100) comprising: a forward portion (112) having a forward surface (113) extending along a forward plane (Fig. 1), a first side surface (R) extending along a first side plane (Fig. 1), and a second side surface (F) extending along a second side plane (Fig. 1), the forward plane being perpendicular to the first side plane and the second side plane (Fig. 1);10 a drive system (120) configured to support the cleaning robot (100) on a floor surface (Abstract); a cleaning inlet (160) positioned forward of a center of the cleaning robot (100) and along the forward portion of the cleaning robot between the first side surface (R) and the second side surface (L), the cleaning inlet (160) configured to collect debris from the floor surface into the cleaning robot (Paragraph [0054]); and a controller (150) configured to execute instructions to perform one or more operations 15 comprising: operating the drive system (120) to move the cleaning robot in a forward drive direction along a first obstacle surface (Annotated Fig. 10a) until the cleaning robot detects contact between a second obstacle surface (24) and the cleaning robot (100), the first obstacle surface (Annotated Fig. 10a) positioned a distance from a third obstacle (18) surface no more than 100% to 150% of an overall width of the 20 cleaning robot (100; Fig. 15), then operating the drive system (120) to move the cleaning robot away from the second obstacle surface (24) along a rearward drive direction (Fig. 12c), then operating the drive system (120) to turn the cleaning robot toward the first obstacle surface (Annotated Fig. 10a) and then away from the first obstacle surface (Paragraph [0082]), and25 then operating the drive system (120) to move the cleaning robot in a rearward drive direction (12d) along the first obstacle surface (Annotated Fig. 10a).  
Although Smith teaches operating the drive system to move the cleaning robot in a rearward drive direction, it does not explicitly teach with the first side surface of the cleaning robot facing and being adjacent to the second obstacle surface, then moving forward.
Wolfe, however, teaches operating the drive system (410) to move the cleaning robot (100) in a rearward drive direction along the second obstacle surface with the first side surface of the cleaning robot facing and being adjacent to the second obstacle surface, and then operating the drive system (410)  to move the cleaning robot (100) in the forward drive direction along the second obstacle surface with the first side surface of the cleaning robot (100) facing and being adjacent to the second obstacle surface (Annotated Fig. 1A and Fig. 3B; Paragraph [0071]).

    PNG
    media_image4.png
    557
    485
    media_image4.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the suction tube of Smith to explicitly operating the drive system to move the cleaning robot in a rearward drive direction, it does not explicitly teach with the first side surface of the cleaning robot facing and being adjacent to the second obstacle surface, then moving forward, as taught by Wolfe, to provide a robot with the capability to reverse and clean areas that might have been missed during a specific cleaning technique.
Regarding claim 36, Smith, as modified, teaches the cleaning robot further comprising a sensor system (sensor system, 500) configured to generate a map of the floor surface (Paragraph [0089]),-52- Attorney Docket No.: 09945-0382001; DP189US01 wherein the one or more operations further comprises determining, based on the map, that the 
Smith does not explicitly teach the distance is between 100% and 150% of the overall width of the cleaning robot.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cleaning robot of Smith to explicitly teach the distance is between 100% and 150% of the overall width of the cleaning robot since one skilled in the art would by routine experimentation find the optimal distance.
Regarding claim 37, Smith, as modified, teaches the cleaning robot wherein operating the drive system to turn the cleaning robot toward the first obstacle surface and then away from the first obstacle surface comprises: operating the drive system (120) to turn the cleaning robot (100) toward the first obstacle surface (Annotated Fig. 10a) until a bump sensor (130; Paragraph [0050]) of the cleaning robot detects contact between the cleaning 15 robot (100) and the first obstacle surface (Paragraph [0050]).  
Regarding claim 38, Smith, as modified, teaches the cleaning robot wherein operating the drive system to turn the cleaning robot toward the first obstacle surface and then away from the first obstacle surface comprises: 20operating the drive system (120) to turn the cleaning robot (100) away from the first obstacle surface (Annotated Fig. 10a) until the bump sensor (130) of the cleaning robot no longer detects contact between the cleaning robot and the first obstacle surface (Paragraph [0082]).
Response to Arguments
Applicant's arguments, filed November 11, 2021, with respect to the rejection of claims 1 – 38 under U.S.C 35 102 have been fully considered and they are persuasive; therefore, the rejection is withdrawn.
Although Smith teaches an autonomous cleaning robot, Smith fails to explicitly teach operating the drive system to move the cleaning robot in a rearward drive direction along the second obstacle 
Applicant's arguments, filed November 11, 2021, with respect to the rejection of claims 1 – 38 under U.S.C 35 103 have been fully considered and they are not persuasive; therefore, the rejection is maintained.
Applicant argues that Smith as modified by Wolfe fail to suggest the specific sequence operations in independent claims.
Examiner notes that Applicant is arguing limitation that are not claimed.  Independent claims 1, 22 and 35 are directed toward an autonomous cleaning robot (apparatus) with a controller, configured to – or capable of, performing operations.  The controller is capable of performing 4 specific operations as claimed.  Applicant is arguing a specific sequence; however, an apparatus is not required to perform the functions in any given order.  The apparatus simply has to be capable of doing so, therefore modifying Smith with Wolfe is a modification that one of ordinary skill in the art would readily make.  Wolfe is relied upon simply to teach what Smith lacks.  Wolfe would not need to perform any other operation to be obvious to modify the two.
Examiner notes that Applicant is making arguments as if Applicant has intended to claim a method of performing specific operations in a given sequence. However, this is not claimed; as state above, an apparatus is put for in the independent claims.  Further, an apparatus does not have to follow a given sequence and only needs to be capable of performing the operations.  Examiner suggests that if Applicant is looking to claim a specific sequence, then Applicant should consider amending the claims to explicitly claim a method of controlling an autonomous cleaning robot.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571)272-8024.  The examiner can normally be reached on Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATINA N. HENSON/Primary Examiner, Art Unit 3723